No. 04-467

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2005 MT 292N



DAVID WEBER, Personal Representative
of the Estate of Joseph W. Weber,

              Plaintiff and Respondent,

         v.

GREG T. PRICE,

              Defendant and Appellant.




APPEAL FROM:         The District Court of the Eighth Judicial District,
                     In and For the County of Cascade, Cause No. ADV 2004-215,
                     Honorable Thomas M. McKittrick, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Greg T. Price, Pro Se, Great Falls, Montana

              For Respondent:

                     Nathan J. Hoines, Hoines & Ferguson, Great Falls, Montana



                                                        Submitted on Briefs: November 2, 2005

                                                                   Decided: November 22,
2005


Filed:

                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.

¶1     Pursuant to Section 1, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. Its case title, Supreme Court cause number and disposition shall be included

in this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     Greg T. Price, appearing pro se, appeals from a default and judgment entered against

him in the Eighth Judicial District Court, Cascade County. We affirm.

¶3     The dispositive issue is whether a default against Price was entered prior to the 20

days after service in which he was required to respond to the complaint pursuant to Rules

6(a) and 12(a), M.R.Civ.P.

¶4     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

1996 Internal Operating Rules, as amended in 2003, which provides for memorandum

opinions. It is manifest on the face of the briefs and the record that this appeal is without

merit. The complaint was served on Price on March 22, 2004. He did not respond and his

default was entered on April 14, 2004. The issue is factual, and there clearly is sufficient

evidence that Price failed to plead or otherwise defend within the 20 days allowed by law.

¶5     Affirmed.



                                                  /S/ KARLA M. GRAY


We concur:

                                             2
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART
/S/ BRIAN MORRIS
/S/ JIM RICE




                          3